Citation Nr: 0021176	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected degenerative disc 
disease, L4-L5, with bulging disc at L5-S1 and a small 
herniated disc at levels L4-L5 with mild spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the veteran's low back disability, and assigned a 10 percent 
evaluation, effective February 2, 1997.  The veteran filed a 
timely appeal to the June 1997 rating decision and contends 
that the severity of his low back symptomatology warrants 
assignment of a higher initial evaluation.

While the April 1998 statement of the case indicated that a 
November 1997 rating decision was the rating decision on 
appeal, the December 1998 hearing officer's decision 
correctly noted that the veteran's appeal stemmed from 
disagreement with the rating decision of June 9, 1997.  A 
review of the file indicates that by virtue of RO 
correspondence and the rating decisions, April 1998 statement 
of the case, and the January 1999 supplemental statement of 
the case, the veteran has been provided a recitation of the 
evidence, pertinent laws and regulations, and the reasons for 
the determinations reached on the issue on appeal.  38 C.F.R. 
§ 19.29 (1999).  Accordingly, the Board finds that the issue 
on appeal is properly before the Board and is ready for 
appellate review at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDING OF FACT

The veteran's low back disability is manifested by moderate 
limitation of motion with low back pain radiating to the 
lower extremities, but is not productive of severe, recurring 
attacks of intervertebral syndrome, with intermittent relief.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial 20 percent evaluation, and no more, 
have been met for degenerative disc disease, L4-L5, with 
bulging disc at L5-S1 and a small herniated disc at levels 
L4-L5 with mild spinal stenosis.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a low back disability, and, as such, his claim 
for the assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, private medical records of treatment 
following service, reports of VA rating examinations, and a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the issue on appeal.  Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's original claim for service connection for a low 
back disability was received in April 1997.  Service 
connection for the veteran's low back disability was granted 
by a June 1997 rating decision, and a 10 percent evaluation 
was assigned, effective February 2, 1997.

Service medical records reflect multiple complaints of low 
back pain.

The VA general medical examination report dated in May 1997 
noted that the veteran complained of low back pain.  
Examination revealed that the veteran's posture was normal 
with no lumbar spine deformities or muscle spasm.  Range of 
motion of the lumbar spine was as follows: forward flexion, 
0-90 degrees; backward extension, 0 to 20 degrees; right 
lateral and left lateral flexion, 0 to 30 degrees; and left 
and right rotation, 0 to 40 degrees.  There was moderate to 
severe pain on backward extension; the veteran also reported 
pain of a constant nature.  Straight leg raising was at 50 
degrees on both legs.  Deep tendon reflexes were present and 
equal; sensorium was clear.  The laboratory report indicated 
that rheumatoid arthritis serum was negative.  X-rays 
revealed an impression of probable lower lumbar discogenic 
disease.  There was mild narrowing of the intervertebral disk 
space between L4-L5.  No other significant abnormalities were 
seen.  The diagnosis was lower back pain syndrome.

A September 1997 letter from the veteran's chiropractor 
indicated that the veteran complained of low back pain and 
pain radiating into the left sacroiliac region.  The pain was 
exacerbated by sitting and running.  It was noted that the 
pain was a constant ache with episodes of severe lumbalgia; 
at times the pain would wake the veteran in the middle of the 
night.  Examination revealed limited and painful lumbar 
ranges of motion.  X-rays revealed degenerative disc disease 
with wedging subluxation.

Service comrade letters received in May 1998 recounted the 
veteran's back problems during service.

June 1998 VA X-rays revealed mild levoscoliosis of the lumbar 
spine.  A June 1998 MRI revealed an impression of disc 
degeneration at level L4-L5 and L5-S1 with associated bulging 
of L5 and S1, and a possible small herniated disc at levels 
L4 and L5 toward the left side with mild spinal stenosis.

At his October 1998 RO hearing, the veteran testified that he 
was not currently receiving treatment for his back condition.  
The veteran stated that he had constant, sharp pains in his 
lower back that would sometimes "shoot" to either leg.  He 
also reported left side numbness.  The veteran was working as 
a cook, a job that required him to be on his feet for several 
hours.  He indicated that while his back bothered him at 
work, he felt even more pain after returning home from work 
and laying down.  He would sometimes take Tylenol to relive 
the pain.

An October 1998 letter from the veteran's chiropractor 
indicated that the veteran continued to complain of low back 
pain with episodes of severe lumbalgia.  The veteran gave a 
history of being told that he had arthritis.  The examiner 
noted that X-rays revealed degenerative disc disease with 
wedging and the impression was L5/S1 disc degeneration with 
foraminal stenosis associated with lumbalgia.

In October 1998 the veteran underwent a VA spine examination 
and complained of constant low back pain; on a scale of 1 to 
10, his was a 6.  As for flare-ups, the veteran stated that 
they occurred on a weekly basis, with pain (on a scale of 1 
to 10) being 8.  He remarked that by the end of a work day, 
his back pain would worsen at night when he laid down in bed.  
He had not missed work on account of his back problems.  
Prolonged riding in a car would also aggravate his back.  He 
used a Velcro-type brace which he wore on occasion.  Physical 
examination revealed that his left shoulder was slightly 
lower than the right in erect position.  There was no major 
deformity or postural abnormality (other than a discrepancy 
in shoulder height).  Range of motion testing was as follows: 
forward flexion to 72 degrees; backward extension to 20 
degrees; left lateral flexion to 30 degrees; right lateral 
flexion to 32 degrees; and left and right rotation to 35 
degrees.  Most of the discomfort was with backward extension, 
but he had discomfort in both forward flexion and rotation, 
left and right.  He had increased pain with straight leg 
raising between 50 and 60 degrees bilaterally.  Flare-ups 
occurred two to three times a week.  Deep tendon reflexes, 
bilateral patellar and Achilles, are +2 over 4.  There was no 
significant sensory or motor loss, no muscle atrophy, 
although he did complain of left leg and occasional right leg 
radiation.  The diagnosis was degenerative disc disease, L4-
L5, L5 and S1, with bulging discs L5 and S1 and a small 
herniated disc at levels L4 and L5 mild spinal stenosis.

The Board observes that the veteran's back condition was 
originally evaluated under Diagnostic Code 5010, pertaining 
to arthritis.  However, in response to findings reflecting 
that the veteran's back condition included degenerative disc 
disease, the RO has appropriately and more accurately rated 
the veteran's low back disability under the provisions of 
Diagnostic Code 5293, intervertebral disc syndrome.  
According to Diagnostic Code 5293, intervertebral disc 
syndrome, a 10 percent rating will be assigned when mild, a 
20 percent rating will be assigned when recurring attacks are 
present, a 40 percent rating will be assigned for severe 
impairment, recurring attacks, with intermittent relief, and 
a 60 percent rating will be assigned for pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board finds that the evidence supports a grant of a 
higher initial rating of 20 percent, and no more, for the 
veteran's service-connected low back disability.  The Board 
observes that the veteran has made consistent complaints of 
low back pain, including complaints of pain radiating down 
both legs.  The complaints appear to be consistent with 
findings obtained by VA X-rays and a MRI of the lumbar spine.  
VA and private examiners have noted pain during range of 
motion testing.  In this regard, the Boards notes that the 
May 1997 VA examiner characterized the veteran's pain on 
lumbar flexion and extension as moderate to severe.  The 
Board recognizes that the evidence presented does not show an 
overall disability picture fully consistent with the criteria 
for assignment of a 20 percent evaluation under Diagnostic 
Code 5293.  Even so, the Board finds that the bulk of the 
objective medical evidence shows that the veteran's disc 
condition is more than "mild."  Accordingly, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's low back disability 
symptomatology more closely approximates the criteria under 
Diagnostic Code 5293 for assignment of a higher initial 
evaluation of 20 percent, and no more, for the entire period 
of the veteran's claim.  38 C.F.R. § 4.7; Fenderson.

In making this determination, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 40 percent under Diagnostic Code 5293.  While 
recent clinical evidence indicates that the veteran suffers 
some limitation of motion, there is no competent medical 
evidence of record suggesting that it is severe.  Further, 
severe, recurring attacks of intervertebral syndrome with 
intermittent relief has likewise not been demonstrated, and 
there is no medical evidence of neurological findings 
appropriate to the veteran's injury sufficient to warrant an 
evaluation in excess of the 20 percent rating being assigned 
at this time.

The Board has also considered the veteran's low back 
disability under Diagnostic Codes 5295 and 5292.  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  The veteran's low back 
disability has not demonstrated the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  Specifically, there 
has been no showing of marked limitation of forward bending 
or loss of lateral motion with osteo-arthritic changes.  
While there is some evidence of limitation of motion, and the 
veteran has complained of pain on movement, these 
manifestations were contemplated in determining that the 
higher 20 percent rating was warranted.  The Board also finds 
that there is no medical evidence of more than moderate 
limitation of motion of the lumbar spine.  Accordingly, a 
rating in excess of 20 percent is not warranted under 
38 C.F.R. § 4.71a, Code 5292.

The Board observes that the veteran has expressed displeasure 
with the May 1997 VA examination.  However, the Board notes 
that the veteran was provided another VA examination in 
October 1998, and the Board has also considered the private 
medical evidence of record in rating the veteran's low back 
disability.  Further, the Board notes that the May 1997 VA 
examiner recorded the past medical history, noted the 
veteran's current complaints, and conducted a physical 
examination.  For these reasons, the Board finds that the 
evidence of record, including the May 1997 VA examination is 
adequate for rating purposes.

In reaching the decision that the veteran is entitled to a 
higher 20 percent rating, the Board considered the history of 
the veteran's disability, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Indeed, as discussed above, 
it was the veteran's subjective complaints of pain coupled 
with the objective findings demonstrated on examination that 
supported the Board's determination that the disability more 
nearly approximated the criteria for the higher initial 
rating of 20 percent. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's back disability has 
resulted in frequent hospitalizations or caused a marked 
interference with his employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board, as discussed above, has considered this issue in 
light of the provisions of 38 U.S.C.A. § 5107(b), and 
38 C.F.R. § 4.7 and by resolving all doubt in the veteran's 
favor has concluded that a higher initial rating of 20 
percent is warranted for the veteran's back disability.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial rating of 20 percent, and no 
more, is granted for the veteran's service-connected 
degenerative disc disease, L4-L5, with bulging disc at L5-S1 
and a small herniated disc at levels L4-L5 with mild spinal 
stenosis.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

